Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 29, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  142566(92)
  142568
                                                                    SC: 142566, 142568
                                                                    COA: 297446, 297446
  In re MAYS, Minors.                                               Wayne CC Family Division:
  _________________________________                                 09-485821


          On order of the Chief Justice, the motion by the Prosecuting Attorneys
  Association of Michigan for leave to participate in oral argument is granted to the extent
  that the Association may use five minutes of the time allocated to the Attorney General as
  counsel for the Department of Human Services.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 29, 2011                  _________________________________________
                                                                               Clerk